MEMORANDUM **
Ronald I. Kehano, Sr., a Mississippi state prisoner formerly incarcerated in Arizona, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to follow a court order, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
The district court did not abuse its discretion in dismissing Kehano’s action for failure to timely file an amended complaint, where the district court described in detail the inadequacies of Kehano’s original complaint and warned him that failure to file an amended complaint would result in dismissal. See id. at 1260-62; Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir.2004) (“The failure of the plaintiff eventually to respond to the court’s ultimatum — either by amending the complaint or by indicating to the court that [he] will not do so — is properly met with the sanction of a Rule 41(b) dismissal.”).
The remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.